Wells, J., orally.
One objection to the plaintiffs’ book and oath is that, from the nature of the case, there must be better evidence.
The book and oath of a party are often received to prove sales or services, known to other persons and proveable by them. A plaintiff may in that mode prove a sale, though his clerk knew of it, and could testify to it. So of physicians.
The cases of bulky and heavy articles, and of articles delivered to third persons, stand on a different reason. The demands of attorneys are sustainable by any mode of proof, applicable to other descriptions of persons. The objection cannot prevail.
It is further contended, that it was not competent for plaintiffs, by their book and oath, to prove that they were employed by the defendant. Rut a plaintiff may testify to the delivery of goods. There is much resemblance in the cases. This objection, too, is unavailing. Exceptions overruled.